Citation Nr: 0429820	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss, and, if so, 
entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral tinnitus, and, if so, entitlement to 
service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1966 to September 
1969 and from September 1981 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In that determination, the RO declined 
to reopen previously denied claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus.  
The appellant disagreed and this appeal ensued.  This case 
has been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2004).  

In September 2004, the appellant testified at a video-
conference hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Governing statutory and regulatory provisions stipulate that 
unappealed rating decisions or rating actions from which an 
appeal is not perfected are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 2002).  In order to 
reopen a claim that has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  "New" evidence means more 
than evidence that has not previously been included in the 
claims folder, and must be more than merely cumulative, in 
that it presents new information.  Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the Court held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

The evidence, even if new, must be material, in that it is 
evidence not previously of record that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

In the instant case, the RO denied service connection for 
hearing loss in a December 1969 rating action.  It notified 
the appellant of this action by letter issued in December 
1969, though the appellant did not disagree in a timely 
manner.  The appellant again claimed service connection for 
hearing loss in September 1990, and the RO again denied the 
claim on the merits in a June 1991 rating decision.  It 
notified the appellant of the action by a June 1991 letter, 
and he disagreed with the denial in November 1991.  The RO 
sent a statement of the case concerning this issue in January 
1992 and a supplemental statement of the case in September 
1992, though the appellant failed to perfect his appeal by 
filing a timely substantive appeal.  

In the November 1991 statement wherein the appellant 
disagreed with the denial of service connection for hearing 
loss, he also claimed entitlement to service connection for 
tinnitus.  The RO denied this claim in a January 1992 rating 
decision and notified him of that decision by letter dated 
that same month.  The appellant did not initiate an appeal 
with a timely notice of disagreement, and thus that decision 
is final.  

In February 2002, the appellant again claimed service 
connection for hearing loss and tinnitus.  The interpreted 
the claims as applications to reopen the previously denied 
claims.  By a September 2002 rating decision, the RO denied 
the application to reopen the previously denied claims of 
service connection for hearing loss and tinnitus.  The 
appellant disagreed in September 2002, the RO issued a 
statement of the case in December 2002, and the appellant 
perfected the appeal with a substantive appeal in December 
2002.  

The questions before the Board, with regard to reopening 
claims of service connection for bilateral hearing loss and 
tinnitus, is whether new and material evidence with regard to 
these claims has been submitted since June 1991 (with respect 
to hearing loss) and January 1992 (with respect to tinnitus).  
When presented with claims to reopen previously and finally 
denied claims, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, the reopened claim is considered on the 
merits, after satisfaction of VA's assistance obligations.  
Prior to determining whether to reopen a claim, though, VA 
must complete all applicable notice requirements and assist 
in obtaining any outstanding records it has reasonable notice 
of.  

At his hearing in September 2004 before the undersigned, the 
appellant testified that he consulted a private health care 
provider and a VA medical facility regarding his claimed 
hearing loss.  The appellant did not specify the names or 
places of these providers or facilities, and this 
information, if available, may assist in establishing facts 
favorable to the claims.  While the case is remanded, the 
appellant should also be asked to describe his employment 
activities from 1969 to 1981, with particular reference to 
any employment involving acoustic trauma and any employment-
related audiometric evaluations prepared during this period.  
Also of interest is the appellant's history between September 
1980 (when a National Guard enlistment examination showed 
essentially normal hearing) and August 1981 (when another 
enlistment examination for the National Guard revealed a 
hearing loss and his entry into service on a medical waiver).  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Ask the appellant to describe his 
employment activities from 1969 to 1981, 
with particular reference to any 
employment involving acoustic trauma and 
any employment-related audiometric 
evaluations prepared during this period.  
Also of interest is the appellant's 
history between September 1980 (when a 
National Guard enlistment examination 
showed essentially normal hearing) and 
August 1981 (when another enlistment 
examination for the National Guard 
revealed a hearing loss and his entry 
into service on a medical waiver).  All 
information provided by the appellant 
must be associated with the claims file.  

3.  Ask the appellant to identify with 
specificity the names or places of the 
private health care provider and the 
VA medical facility he reportedly 
consulted about his hearing acuity after 
his release from his initial period of 
active service in 1969.  All information 
provided by the appellant must be 
associated with the claims file.  

4.  If the appellant identifies a VA 
medical facility, the RO must contact 
that facility and obtain any records 
pertinent to the appellant's treatment 
for hearing loss and/or tinnitus.  
Associate all documents obtained with the 
claims file.  

5.  If the appellant identifies a private 
health care provider(s), the RO must ask 
the appellant to provide an authorization 
for release of these records and the 
RO must contact the health care 
provider(s), request such records, and 
associate all documents obtained with the 
claims file.  

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



